Title: To Thomas Jefferson from Thomas Leiper, 20 August 1807
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            
                        [before 20 Aug. 1807]
                  
                        I returned you by Major Lewis Two Bundles of Segaars manufactured from the Tobacco you sent me by him—From
                            the manner the Tobacco was packed it was not possible it could retain much of its original flavour—From the smalness of
                            the sample I had it not in my power to manufacture it into any thing else but segaars and I believe it to be the kind of
                            Tobacco that the very fine segaars are made of for it has as little substance as the Kitefoot owing no doubt to its beeng top’t high from that circumstance it is more
                            susceptable of receiving the flavour of any thing that may come in contact with it for I never had but one opinion that
                            the Spinish segaars were mixed with the Vanilla or it was put into the water where the Tobacco was Cased or some thing else
                            resembling the Vanilla in flavour—In Bever County in this State we have got what they call the Seneca Grass and I am
                            informed it is common in our back country exactly the flavour of the Vanilla Bean and to my knowledge this Grass will
                            retain its flavour in an open drawer amongst segaars for some six or nine months—Colonel Alexander McDowell Merchant in
                            the Town of Alexandria in Bever County did make me a promise that he would send me the Roots of this Grass packed up in
                            Boxes but I despair of getting it by his means for the promise has been made some two years ago but I have heard nor seen
                            no Roots—The Jesuits as far back as Forty years ago sent into this Country and I believe they sent it all over Europe a
                            Rappee Snuff they called Maccouba and give it out it was the natural flavour of the Tobacco and that no spot on earth
                            would produce this kind of Tobacco but the Parish of Maccouba in Martinico—this mistake we got soon clear of here and
                            every apothecary and snuff maker knows the perfume and the Maccouba at present is sold under the name of the manufacture
                            I give you Joy France has gained a complete victory over the Russians—this news is retailed by Mr. Paton of the Post
                            Office—I was very much disappointed in the French nation in suffering Bonaparte to put himself in the Station he now
                            holds but their is no doubt remain’g on my mind but Bonaparte was Created for the express purpose of punish Kings &
                            Courts for their infernal wickedness and from the Stations he is now in he has it more in his power—A few weeks ago from
                            appearence we seemed to be of One Mind but from Jacksons Register of last wednesday he has given a Currency to a Pamphlet
                            signed Hamilton more wicked extracts I do not remember ever seeing—Do these scoundrels mean to set us against each other
                            or do they mean to represent our enemies so much supperiour to us as to
                            induce the people of this country to take a part with them should they come against us—Tories and Federalist are the same
                            people and in my opinion would do any thing to distroy democracy and they know this is not to be done while you are
                            President of the United State and all their pieces wind up with some thing against you and your Administration—We labour
                            under many misfortunes in Pennsylvania— In the first place we are all office hunters—Our Governor is a Wicked Madman and
                            all his officers are obliged to fall in with him or be turned out of office—and as for the officers of the General
                            Goverment altho’ the appointments were perfectly correct when you made them the whole are a drawback on your
                            Administration excepting—Patterson Shee, Irvine & Senard—Smith the Marshall says he is correct and I believe him but
                            the misfortune for else will—Report says Muhlenberg is in bad State of health and no doubt but you will have many
                            applicants for his Office—indeed My friend Colonel Forrest informed me he had wrote you on the subject and wished me to
                            second his motion—my answer was plain—I never could think of recommending any man to office who was so Rich as he was
                            whilst their was a revolutionery officer who was poor and a democrate and then informed him that General Steel (who ought
                            to have been our Senator had it not been for some Cursed office hunters) would be recommended by three fourth of the
                            Republican in Pennsylvania I have not much personal knowledge of General Steel but he has always been represented to me
                            as a Character of the first rate standing—News Bonaparte commanded
                            in Person he has taken 30,000 prisoners 30 Generals and Killed they say an emmence what a misfortune to mankind that some Fifty or One Hundred Scoundrels should be the cause of so
                            much blood shade—I am 
                  with much respect Your Most Obedeint St.
                        
                            Thomas Leiper
                            
                        
                        
                            PS I put into the Bundle of Segaars No. 1 a few Vanilla Beans with a view of giving them the flavour of
                                the Spinish
                        
                    